Quinn-Brintnall, J.
¶76 (concurring in the result) While I concur with my colleagues in believing that the Department of Licensing failed to respond to Derek Gronquist’s request within the Public Record Act’s (PRA), chapter 42.56 RCW, statutory time frame or provide timely and adequate explanations for the redactions it made from the requested records, some of the information in the requested master business license application should have been exempt from disclosure. Accordingly, I concur in the result only.
*762¶77 The PRA provides that “[i]nformation required of any taxpayer in connection with the assessment or collection of any tax” is exempt from public disclosure “if the disclosure of the information to other persons would: (a) Be prohibited to such persons by [RCW] 82.32.330 ”18 RCW 82.32.330(2) provides that “[r]eturns and tax information are confidential and privileged.” Under RCW 82.32-.330(1)(c)(ii), “tax information” includes “the nature, source, or amount of the taxpayer’s income, payments, receipts, deductions, exemptions, credits, assets, liabilities, net worth, tax liability deficiencies ... or tax payments, whether taken from the taxpayer’s books and records or any other source.”
¶78 Gronquist contends, and the majority agrees, that this exemption is not applicable to information in a master business license application because such applications “have no connection with the assessment or collection of taxes.” Br. of Appellant at 27. The majority cites Ford Motor Co. v. City of Seattle, 160 Wn.2d 32, 56, 156 P.3d 185 (2007) for the proposition that “business license applications are not a substitute for tax returns” and, accordingly, “the information contained in the application was not ‘required ... in connection with the assessment or collection of any tax.’ ” Majority at 749-50 (alteration in original) (quoting RCW 42.56.230(4)). Licensing failed to prove that the information it redacted under RCW 82.32-.330 was exempt from disclosure. Majority at 750. This overextends the Ford Motor Co. decision and misconstrues the importance of filing a business license application for purposes of taxation.
¶79 In the Ford Motor Co. case, the defendant asked the court to treat its business license application as a proper tax return, thereby triggering a statute of limitations defense to requiring payment of unpaid back taxes the city of Tacoma wished to collect. 160 Wn.2d at 55-56. Our *763Supreme Court rejected this invitation, reasoning that a business license application is “designed to license a company to engage in business, not to provide financial information for taxation purposes.” 160 Wn.2d at 56. In the context of the Ford Motor Co. case — a situation where a defendant has registered with the Department of Revenue (DOR) for purposes of business and occupation (B&O) taxation but has failed to file appropriate tax returns — this makes sense. A proper tax return is necessary to calculate B&O taxation as that tax “is measured by the application of rates against value of products, gross proceeds of sales, or gross income of the business, as the case may be.” RCW 82.04.220(1).19
¶80 But, while business license applications are not a substitute for appropriately filed tax returns, registering such an application puts the appropriate taxation authority on notice that B&O tax will be due. See, e.g., In re Disciplinary Proceeding Against Cramer, 168 Wn.2d 220, 226, 225 P.3d 881 (2010) (because “registering a new business with DOR is required by law,” DOR has agents “charged with locating unregistered business entities”). The Ford Motor Co. decision itself recognizes this distinction:
[E]ven if the license applications could be considered returns, Ford failed to file them until 2000. Had Ford filed them in the years they were due, Tacoma might have known to request tax returns and payment of taxes at that time. However, Ford failed to provide such notice of its business activities in a timely manner. Its belated filing of license applications cannot now be used to avoid paying its fair share of the [B&O] tax burden to Tacoma.
Ford Motor Co., 160 Wn.2d at 56 (emphasis added). Accordingly, contrary to Gronquist and the majority’s assertions, *764the business license application plays an essential function in the assessment and collection of B&O taxes.
¶81 Because a master business license application includes information required “in connection with the assessment or collection of any tax,” RCW 42.56.230(4), the exemption for tax information under RCW 82.32.330 should be applicable. In result, whether the business owner purchased or leased any fixtures (viewed either as “assets” or “payments”) and whether the owner bought, leased, or acquired all or part of an existing business (again viewed as “assets” or “payments”) should have been redacted as required by RCW 82.32.330. For that reason, I concur only in the result.
Reconsideration denied October 9, 2013 (amended order).

 RCW 42.56.230(4).


 In Seattle, for instance, the B&O tax is currently calculated for both retailers and retail service providers as being equal to the annual “gross proceeds of such sales of the business ... multiplied by the rate of .00215.” Seattle Municipal Code 5.45.050(C).